DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites the limitation "the plasma ribbon beam etching process".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,629,451 to Guo et al.
Regarding Claim 1, Guo et al. teaches providing a base, forming an initial pattern layer, on the base, performing atomic layer etching processing (Col. 9, Line 64 – Col. 13, Line 43) on a sidewall of the initial pattern layer one or more times to form a pattern layer, wherein a step of the atomic layer etching processing comprises forming an organic layer (C rich polymer) on the sidewall of the initial pattern layer and removing the organic layer.
Regarding Claim 2, Guo et al. teaches an organic layer made of a material comprising chlorine, bromine or fluorine (HFC).
Regarding Claim 15, Guo et al. teaches the initial pattern layer is at least one of crystalline silicon, amorphous silicon, silicon oxide or silicon nitride (Col. 1, Line 41- Col. 2, Line 67).
Regarding Claim 16, Guo et al. teaches teaches forming an initial pattern layer (Fig 1a) and anisotropic etching to form an initial pattern layer (Fig 1b). 
Regarding Claim 17, Guo et al. teaches a pattern layer is one of a core layer, a fin or a gate structure (See at least Col. 9, Lines 1-27).
Regarding Claim 19, Guo et al. teaches etching the sidewall 2-10nm (Figures 4 and 5 in context). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,629,451 to Guo et al.
Regarding Claim 3, Guo et al. teaches a thin polymer layer is applied and removed (Col. 10, Lines 49-59) but does not expressly teach organic layer (polymer) is applied with thickness 0.5-5nm. However, since Guo et al. teaches the layer is thin and recesses are on the order of less than 5nm (Col. 16, Lines 26-33) It would have been obvious to one of ordinary skill in the art at the time of invention to provide the thickness of the applied polymer within the broadly recited range in order to provide a suitable layer of coverage for atomic layer etching with predictable results.  
Regarding Claim 7, Guo et al. does not expressly teach time for organic layer duration on a sidewall is 0.1-10 seconds. However, since after reaction the etching may proceed with purging the processing chamber, and a purging may be less than 10 seconds (See for example, Col. 12, Lines 7-10), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a short period within the broadly recited range 0.1-10s to transition to an etching process in the well-known manner.
Regarding Claim 8, Guo et al. teaches the method of the invention substantially as claimed, but does not expressly teach sidewall roughness less than 0.5 nm.  However, Guo et al. teaches roughness is improved on the order of less than a few nm (Col. 18, Lines 4-10). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a low sidewall roughness less than 0.5nm to minimize roughness with predictable results. Since the process of Guo et al. is the same as the claimed process, the same roughness level would be expected to be achieved by one of ordinary skill in the art, or else is the result of essential limitations which have not been claimed.  
Regarding Claims 9 and 10, Guo et al. teaches the method of the invention substantially as claimed, but does not expressly teach thicker deposit on top surfaces, However, Guo teaches the thickness may have different values (Col. 9, Lines 18-63) and the thicker deposit 5-50nm is an expected result for a directional plasma deposition and would have been obvious to one of ordinary skill in the art at the time of invention as a matter of depositing conformally on spaced features having horizontal and vertical features.
Regarding Claim 11, Guo et al. teaches forming the organic layer comprises forming an organic material layer on the initial pattern layer and on a base between the initial pattern layers (Fig 1a) and etching the organic material layer on the sidewall of the initial pattern layer using an anisotropic etching process to form the organic layer (Fig 1b)
Regarding Claim 12, Guo et al. teaches an anisotropic processing between features (Fig 1B) which would reasonably be expected to include angles between 10 and 45 degrees to remove the base layer and footing since plasma etching cannot be expected to be perfectly anisotropic. 
Regarding Claim 13, Guo et al. teaches ions such as Ar, Kr and Xe (Col. 10, Line 53 – Col.11, Line 5) and pressure 1mTorr-50Torr (Col. 12, Lines 11-15) with a bias voltage 50-1000V) being a well-known range for anisotropic etching to provide directional energy for ions.
Regarding Claim 14, Guo et al. teaches atomic layer deposition or chemical vapor deposition (Col. 6, Lines 56-67).
	
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,629,451 to Guo et al. in view of US 2017/0042010 to Liang et al.
Regarding Claims 4 and 5, Guo et al. teaches the method of the invention substantially as claimed including use of any type of ALE plasma processing chamber (Col. 11, Lines 30-55), but does not expressly teach plasma ribbon beam.  However, plasma ribbon beam is a known ALE plasma etching method with controlled directionality. For example, Liang et al. teaches plasma ribbon beam (Paragraph 23). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use plasma ribbon beam etching in order to provide anisotropic plasma etching with controlled directionality and predictable results. 
Regarding Claim 6, Liang teaches using an included angle between 10 and 45 degrees (Figure 2C) and ions Ar, He, Ne Kr (Paragraph 24) with bias 50-1000V (Paragraph 34) and pressure 5-1000mTorr (Paragraph 31).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,629,451 to Guo et al. in view of US 2016/0247680 to O’meara et al.
Regarding Claim 18, as applied above, Guo et al. teaches the method of the invention substantially as claimed, but does not expressly teach spacer patterning steps as recited. However, first and second spacer patterning is well known in the art for providing a desired pattern. For example, O’Meara et al. teaches forming a first spacer layer on a pattern layer (Fig 3B), removing the pattern layer after the first spacer layer is formed (Fig 3D), forming a second spacer layer on a sidewall of the first spacer layer after the pattern layer is removed (Fig 3E), removing the first spacer layer after the second spacer layer is formed (Fig 3G) and etching the base using the second spacer as a mask to form a fin (Fig 3H). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide first and second spacer patterning in the method of Guo et al. in order to form a desired pattern with predictable results. 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716